Title: To George Washington from Civis, 12 March 1794
From: Civis
To: Washington, George


          
            Sir,
            March 12th 1794.
          
          As a Citizen of the United States, anxiously observing their critical Situation, and
            the hostile Measures pursued by one, at least, of the belligerent Powers—being perhaps
            more inclined to propose, than capacitated to suggest, the necessary Means of Relief, I
            yet take the Liberty of addressing your Excellency.
          
          Without further Apology, permit me to submit to your Consideration, the following
            Propositions. viz.
          1st. That an Embargo be laid upon all Shipping, & Exportations from the United
            States, for the term of six months. 2d. That the Debts due [(]
            Vattel Book 3d Chap. 5th §. 77.[)] from the Citizens of the U.S., to the Subjects &
            Citizens of any of the belligerent Powers, be sequestered, or retained by Government, as
            a Pledge for the Restoration of the Property spoliated, and for the Injuries &
            Damages sustained by the Citizens of the United States, through any of the belligerent
            Powers, contrary to the Laws of Nations, or to the Faith of Treaties. 3d. That the Citizens of the U.S. be required within a given, short time, to send forward to Commissioners to be appointed
            therefor, their Estimates of Losses, and Damages, to be accompanied with the best
            Evidences, which their Cases will admit of, in order that they may be arranged &
            transmitted to Europe, as expeditiously as possible. 4th. That special Commissioners be
            sent to the several belligerent Powers, for the purposes of
            demanding in some Instances, and of stating in others, the losses & Damages
            sustained by the Citizens of the U.S. through Infractions of the Laws of Nations, &
            of assuring the said Powers respectively, of the pacifick Disposition of the United
            States, and of their determination to continue their impartial Neutrality, so long as it
            shall comport with the Honour of the Government, and the just Rights of the Citizens of
            the united States. 5th. That a Demand of an imeadiate Recall of all Orders, which are,
            or may be given to the Commanders of Ships of War, or Privateers, under the Authority of
            any of the belligerent Powers, contravening the Rights of Neutrality, according to the
            Laws of Nations, & that upon Refusal thereof, or upon the denial of Justice, in
            regard to the Injuries already sustained, to notify to the respective Governments, that
            the Government of the U.S. holds itself bound to its Interests, to retain the Debts due
            from the Citizens of the U.S. to their Citizens or Subjects, for the Purposes
            aforementioned, & to take such other Steps in the Premises, as their Honour &
            Interest may further dictate. 6th. That one or more Commissioners be sent to the Nations
            not engaged in the present War, for the Purpose of ascertaining, & vindicating the
            Rights of neutral Nations.
          By a Policy of the kind before suggested, It is apprehended, the United States will
            gain Time, not only to recover their great Property, but numerous
            Seamen now abroad, but will be enabled by the Events of the approaching Campaign to
            judge with more Certainty, of the Measures proper to be pursued.
          Time does not permit me at present, to enter particularly into the Reasons, upon which
            the foregoing Propositions are grounded: It is, however my Opinion, that the Measures
            suggested are purely defensive, & can in no Construction of them, be considered as
            Acts of Aggression; but on the contrary result from the necessity of the case, & are
            both just & prudent, & will probably unite the Sentiments of the commercial
            Interest of the
          U.S. With Sentiments of the highest Respect & Esteem: I am, your Excellency’s most
            obedet hble Servt
          
            Civis.
          
        